Judgment, Supreme Court, New York County (Herbert Altman, J., at Mapp hearing; Patricia Williams, J., at jury trial and sentencing), rendered June 23, 1995, convicting defendant of two counts of criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent prison terms of 6 months and 8 months, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see *296no reason to disturb the hearing court’s crediting of the officer’s testimony (see, People v Prochilo, 41 NY2d 759, 761). Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.